                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DMSION
                                   No. 4:14-CR-65-D


UNITED STATES OF AMERICA                    )
                                            )
                                            )
                v.                          )              ORDER
                                            )
COUR1NEY CORTEZ FOYE,                       )
                                            )
                         Defendant.         )


       On January 21, 2021, Courtney Cortez Foye ("Foye" or "defendant"), appearing prose, filed

a motion for a copy of the docket, plea, and judgment in his case [D.E. 91]. Counsel represented

defendant on his appeal. Defendant may consult with his counsel about the documents that his counsel

received conceming his case. To the extent his letter could be construed as a motion to obtain the

document without charge, the motion is DENIED.

       SO ORDERED. This JiL day of February 2021.



                                                      isc.DEVERm
                                                      United States District Judge




             Case 4:14-cr-00065-D Document 93 Filed 02/17/21 Page 1 of 1
